Citation Nr: 1704381	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung or respiratory disability, claimed as breathing problems.

3.  Entitlement to service connection for an abdominal condition, to include hernias and/or diastasis recti. 

4. Entitlement to service connection for a skin disability, claimed at various times to affect the hands, face, chest, and eyes.  

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left elbow.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 2006 to June 2009.  He served in Iraq from November 2007 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2010, October 2012, and February 2013 rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled to appear at a hearing at the RO before a Veterans Law Judge in August 2016.  He failed to appear, and as there is no suggestion that his failure was due to good cause, the Board will proceed with adjudication of his appeal.  

The issues of entitlement to service connection for a skin disability and entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left elbow is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record fails to establish a diagnosis of bilateral hearing loss as defined by VA regulation.

2.  The Veteran's only shown respiratory disability is tobacco use disorder; post service examinations have otherwise shown his respiratory system to be normal and he does not have a current diagnosis of a respiratory disability.  

3.  The Veteran was diagnosed with diastasis recti by a VA examiner in July 2011, and he is credible and competent to observe and report abominable bulging and pain both during service and ever since discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2016).  

2.  The criteria for entitlement to service connection for a lung or respiratory disability, claimed as breathing problems, have not been met.  38 U.S.C.A. §§ 1103, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.300, 3.303(a) (2016).  

3.  The criteria for entitlement to service connection for diastasis recti, claimed as an abdominal condition to include hernias, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in letters dated September 2009, January 2010, and April 2012.  These were provided to the Veteran prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded numerous VA examinations of his claimed disabilities.  The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records, and he failed to report for his scheduled hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed numerous disabilities as a result of injuries sustained during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; VBA Adj. Manual M21-1, III.iv.4.G.1.d.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 



Hearing Loss

The Veteran contends that he has developed chronic bilateral hearing loss as a result of exposure to acoustic traumas during service.  

The Board finds that the Veteran's contentions pertaining to exposure to acoustic traumas in service are credible, and are consistent with the nature of his service.  The Board notes that the Veteran served in Iraq, where it is likely he would have been exposed to weapons fire and explosive devices.  Therefore, the criterion of an injury or disease in service has been met.  

However, evidence of mere exposure to acoustic trauma during service is not sufficient to establish service connection.  The evidence must also show that this acoustic trauma resulted in a current chronic hearing loss.  

In addition, entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, there is no evidence in either the Veteran's service treatment records or his post service medical records that he has ever had hearing loss that meets the criteria of 38 C.F.R. § 3.385.  The service treatment records include the reports of audiograms obtained in May 2007 and February 2009.  These both showed normal hearing, without evidence of hearing loss as defined by 38 C.F.R. § 3.385.  4/17/2015 VBMS, STR - Medical, p. 54 and 8/6/2010 VBMS, Medical Treatment Record - Government Facility, p. 1.  The April 2009 discharge examination also showed that the Veteran's ears and hearing were normal.  4/17/2015 VBMS, STR - Medical, p. 35.

The post service medical records include the report of an August 2009 VA audiologic examination.  The examiner found that the Veteran had clinically normal hearing, and the auditory thresholds did not meet the criteria set forth in 38 C.F.R. § 3.385.  8/6/2009 VBMS, VA Examination, p. 16.  A February 2010 VA audiogram also showed normal hearing that did not meet the standard set forth in 38 C.F.R. § 3.385.  2/19/2010 VBMS, VA Examination, p. 1. 

The most recent VA examination was conducted in July 2015, at which time the Veteran had auditory thresholds of 10, 10, 5, 10, and 10 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 10, 10, 5, 5, and 10 decibels at these same frequencies.  The right ear had speech discrimination of 98 percent and the left ear 100 percent.  Once again, this fails to meet the 38 C.F.R. § 3.385 criteria.  7/28/2015 VBMS, C&P Exam, p. 1.  

Therefore, in the absence of a post service diagnosis of hearing loss that meets the criteria of 38 C.F.R. § 3.385, the Veteran does not have a current diagnosis of hearing loss.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  As the Veteran does not have, and has never had, a diagnosis of bilateral hearing loss as defined by VA, the criterion of a current disability has not been met, and entitlement to service connection is precluded.  



Respiratory Disability

The Veteran notes that he was exposed to burn pits and other hazardous airborne materials during active service.  He contends that this resulted in the development of a chronic respiratory disability.  

The Veteran's service treatment records include a January 2009 post deployment health assessment.  His exposure to smoke and other potential toxins was noted, and he checked boxes indicating that he either had or was concerned with several disabilities, including trouble breathing.  4/17/2015 VBMS, STR - Medical, p. 46. 

However, the Veteran's service treatment records are negative for a diagnosis of a respiratory disability.  His April 2009 discharge examination found that the lungs and chest were normal.  The examiner included "reactive airway" in the summary of defects and diagnoses, without any further explanation.  4/17/2015 VBMS, STR - Medical, p. 35.

After discharge, the Veteran underwent an August 2009 VA general medical examination.  He stated that his lung condition began in Iraq in 2008, where there was a lot of dust, black smoke, and chemical exposure.  The Veteran said that this caused him trouble breathing.  He would become winded by merely walking a flight of stairs or running a mile.  He would wheeze and had a nonproductive cough after running.  The Veteran said his symptoms improved once he returned to the United States.  He reported that he had never been seen in the military for these symptoms or placed on any work restrictions.  On examination, the lungs were clear to auscultation.  An X-ray study was obtained and spirometry completed.  The impression was that the examination was negative for acute disease.  8/6/2009 VBMS, VA Examination, p. 11.

The Veteran was afforded a VA examination for respiratory diseases in October 2009, which included pulmonary function testing.  The lungs were clear, and a chest X-ray was negative for acute disease.  The assessment was of normal lungs.  There was no finding of a respiratory condition by examination, X-ray, or pulmonary functions.  10/14/2009 VBMS, VA Examination, p. 1.  

The Veteran was also afforded a September 2012 VA Gulf War general medical examination, which included an examination for respiratory conditions.  The Veteran was noted to have tobacco use disorder from 2005 to the present day.  While running in Iraq, he developed burning in his throat, difficulty breathing, and a cough.  After his return he had more shortness of breath and a productive cough which continued to the present day.  A review of the service treatment records was silent for any respiratory problem.  After completion of the physical examination and pulmonary function testing, the examiner diagnosed the Veteran with tobacco abuse disorder, which was not secondary to or caused by a hazardous environmental exposure.  The examiner indicated that the Veteran did not have any other respiratory conditions, and no other respiratory disability was diagnosed.  The examiner noted that while the exposure to environmental hazards could temporarily aggravate his condition, the Veteran returned to his baseline pulmonary status upon his return from Southwest Asia.  The examiner opined that any current symptoms were due to his smoking of cigarettes.  9/21/2012 VBMS, VA Examination, pp. 1, 8, 19.  

The Board finds that the Veteran's contentions regarding exposure to environmental hazards such as burn pits and smoke during his tour in Iraq to be credible and consistent with the circumstances of his service.  However, as with the claim for hearing loss, mere exposure to these hazards is not enough to establish service connection.  The exposure must result in a chronic disability.

The evidence does not show that the Veteran has a chronic respiratory disability.  The October 2009 VA examiner reached an assessment of normal lungs, with no finding of a respiratory condition by examination, X-ray, or pulmonary functions.  

The September 2012 VA examiner made a diagnosis of tobacco use disorder, which was not aggravated due to service in Iraq.  In any event, for claims received after June 9, 1999, service connection is expressly precluded for any disability related to chronic tobacco use.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  In the present case, the Veteran's claim was received in August 2009.  The September 2012 examiner opined that while the Veteran experienced an exacerbation of his symptoms while stationed in Iraq, he returned to his normal baseline after he returned, and that any current symptoms are due to cigarette smoking.  This examiner found that the Veteran did not have any respiratory disability other than from tobacco use.  No other medical evidence refutes these findings.  Moreover, while the Veteran is competent to report respiratory symptoms, as a lay person he lacks the competence to diagnose a chronic disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On this point, the objective studies of record clearly show an absence of chronic disability.  

Therefore, in the absence of a current diagnosis of a chronic respiratory disability, the Board must find that the criterion of a current disability has not been met, and entitlement to service connection is precluded.  

Abdominal Condition

The Veteran contends that he has developed a chronic abdominal disability due to active service.  He states that his service in a bridge unit included physical labor and heavy lifting.  The Veteran reported in his March 2011 claim that this resulted in abdominal pain that has been continuously present ever since service.  

The service treatment records include the report of the January 2009 post deployment health assessment, but the Veteran did not record any relevant complaints.  4/17/2015 VBMS, STR - Medical, p. 46.  At his April 2009 separation examination, an examination of the abdomen and viscera, including hernias, was normal.  4/17/2015 VBMS, STR - Medical, p. 35.  

At the August 2009 VA general medical examination, the Veteran did not report any recent abdominal pain or provide a history of such symptoms.  On examination, the abdomen was soft and nontender with no organomegaly.  8/6/2009 VBMS, VA Examination, p. 2.  

In a March 2011 lay statement, the Veteran's brother reported that the Veteran had complained of experiencing pain in the upper abdominal region in his letters home from Iraq.  He adds that the Veteran continues to have pain in this area, which he feels whenever he coughs or sneezes.  5/6/2011 VBMS, Buddy/Lay Statement, p. 1.  

A May 2011 VA outpatient note shows that the Veteran was seen with the complaint that his abdominal hernia had been bothering him since he began to work full time as a carpenter.  A July 2011 general surgery outpatient note says that the Veteran presented for evaluation of a painful bulging in his upper abdomen.  He said that he had first noticed this while on active duty.  The bulging was brief and reduces immediately.  It would occur with increased intraabdominal pressure, such as lifting, coughing, or sneezing.  The associated pain was sharp.  There had never been any persistence of the bulge.  On examination, the abdomen was soft, non tender, and non distended.  There was a slight bulging from the cephalad portion of the linea alba with cough and valsalva.  There was no evidence of a hernia defect.  The assessment was an otherwise healthy person with findings consistent with diastasis recti.  It was explained to the Veteran that this was different than a hernia.  A surgical intervention was not indicated, but the Veteran was presented with the option of using an abdominal binder while at work for symptomatic relief and support.  8/24/2015 VBMS, Capri, pp. 173, 179. 

In a July 2011 letter, a VA doctor states that the Veteran was seen for evaluation of a painful bulging in his upper abdomen.  There was no evidence of a hernia but rather a separation of the abdominal muscles known as diastasis recti.  Surgery was not indicated.  7/8/2011 VBMS, Medical Treatment Record - Government Facility, p. 1.  

The Veteran was afforded a VA examination for hernias in July 2015.  In the history obtained from the Veteran, he reported noticing a mild bulge and pain in the epigastric area in 2008.  He denied being seen for this issue in service.  The examiner noted the findings of the July 2011 VA treatment record.  Currently, the Veteran reported discomfort whenever he exercises, but there was nothing permanent in the area.  He last used his abdominal binder in early 2014 but lost it.  On examination, no hernia was detected.  There were no other significant findings or result.  The examiner stated that there was no evidence of a ventral hernia.  The 2011 diagnosis of diastasis recti was noted, but it was not apparent on the current examination.  The examiner opined that the Veteran did not have a ventral hernia due to active service.  The diastasis recti was also found to be not related to service because no abdominal distension occurred while in service.  7/28/2015 VBMS, C&P Exam, p. 1.  

Initially, the Board observes that entitlement to service connection for a hernia is not supported by the record.  At no point in service or since discharge has the Veteran ever been diagnosed with a hernia, and every examination has been negative for this disability.  

However, the Board finds that the evidence supports entitlement to service connection for diastasis recti.  Although the July 2015 VA examiner found that diastasis recti was not apparent on the current examination, the Veteran was diagnosed with this disability in July 2011, approximately four months after he submitted his claim for service connection.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the criterion of a current disability has been met.  

The evidence also supports the conclusion that the Veteran incurred an injury or disease in service.  The Board acknowledges that the service treatment records are negative for any complaints of abdominal pain, and that the discharge examination was normal.  The August 2009 VA general examination was also normal.  However, the Veteran states that he never reported his symptoms during service, and the August 2009 examination was provided in conjunction with claims for other disabilities.  The Veteran has stated on several occasions that he began to experience pain in service and first noticed bulging in his abdomen at that time.  He is competent to report that he experienced pain and observed bulging.  The Board also finds the Veteran's reports credible, and note that they are supported by the statement from his brother.  When all doubt is resolved in favor of the Veteran, the Board finds that the criterion of inservice incurrence has been met.  

Finally, the Boards finds that the evidence supports a relationship between the diastasis recti noted in July 2011 and the in-service symptoms observed by the Veteran.  Although the July 2011 VA treatment record did not include an opinion, the Board observes that the diagnosis of diastasis recti was based in part on history of inservice symptoms of pain and bulging provided by the Veteran.  The Veteran wrote in his March 2011 claim that his symptoms have been continuously present ever since active service, and the Board once again observes that the Veteran is competent to report the pain he felt and the bulging he observed.  In contrast, the July 2015 VA examiner opined that the Veteran's diastasis recti was not related to service, as there was no abdominal distension in service.  However, this opinion is problematic, in that the mere absence of evidence of treatment in service is insufficient to support a negative opinion.  Furthermore, the examiner either discounted or otherwise failed to address the reports of abdominal pain and bulging in service that the Veteran was competent to observe.  As the negative opinion was based on the absence of such bulging, it can be given little weight.  Therefore, as all criteria have been met, entitlement to service connection for diastasis recti is established.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a lung or respiratory disability, claimed as breathing problems, is denied. 

Entitlement to service connection for diastasis recti, claimed as an abdominal condition, has been granted.  


REMAND

The Veteran contends that he developed a chronic skin disability during service.  He states that he first noticed a rash on his chest while serving in Iraq.  He also noticed a dot on his eye, which has grown larger.  5/8/2012 VBMS, VA Form 41-38 Statement in Support of Claim, p. 1.  Although these complaints were not recorded in the service treatment records, he notes that those do confirm his reports of additional skin problems on his hands and face, and he believes that his current disability is same for which he was treated in service.  

VA treatment records dated in May 2012 show that the Veteran was seen in part for complaints related to his skin.  He complained of a lesion of the right canthus that had been present for years, as well as one on the right chest.  On examination, there was a one millimeter milia of the right medial canthus, and a half centimeter inclusion cyst on the right upper chest.  No actions were taken other than to provide reassurance to the Veteran.  8/24/2015 VBMS, Capri, p. 160.  

At the September 2012 Gulf War examination, the milia on the right eyelid and inclusion cyst on his right chest were again noted.  The examiner opined that these were conditions with a clear and specific etiology and not likely at all related to nor aggravated by specific exposure to environmental hazards.  The examiner noted that the VA doctor who had seen the Veteran in May 2012 agreed with this opinion.  9/21/2012 VBMS, VA Examination, pp. 1, 8.  

The Veteran also underwent a VA examination of the skin in July 2015.  On this examination, the hand rash and facial irritation for which he was treated in May 2009 prior to discharge from service was noted.  This examiner opined that the Veteran's current hand rash was unrelated to the hand rash for which he was treated in service.  Unfortunately, the milia on the right eyelid and inclusion cyst on his right chest were not noted by history, on examination, or otherwise acknowledged, and were not addressed in the opinion offered by this examiner.  7/28/2015 VBMS, C&P Exam, p. 1.  

The Board finds that neither of these opinions is adequate, and that an addendum must be obtained.  Although the September 2012 examiner opined that the Veteran's milia on the right eyelid and inclusion cyst on his right chest were not related to the environmental hazards to which the Veteran was exposed in Iraq, the Board observes that entitlement to service connection for these disabilities is not limited to being caused by those environmental hazards; service connection may be established for a disability that was incurred due to service on any basis.  Moreover, these lesions were not addressed at all by the July 2015 examiner.  An addendum opinion should be obtained to determine whether or not the milia on the right eyelid and inclusion cyst on the right chest were incurred due to active service.  

Regarding the Veteran's left elbow disability, he was afforded a VA examination in July 2015.  Unfortunately, since the examination was conducted, a decision of the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The July 2015 VA examination does not record the passive range of motion or the range of motion of the opposite joint.  The passive range of motion is not found elsewhere in the evidence.  Therefore, the Board has no choice but to request that the Veteran once again be scheduled for a new VA examination of his left elbow disability.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who conducted the July 2015 skin examination.  If that examiner is no longer available, the claims file should be provided to another equally qualified examiner.  After a review of the July 2015 examination report and the claims file, to include the May 2012 VA treatment note and September 2012 VA examination, please provide the following opinions:

a) Is it as likely as not that the Veteran's milia of the right eyelid was incurred in or due to active service?  

b) Is it as likely as not that the Veteran's inclusion cyst of the right cyst was incurred in or due to active service?  

A new examination need not be scheduled unless deemed necessary by the examiner.  The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Schedule the Veteran for a VA medical examination of the left elbow for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, of the opposite joint, and while weight-bearing and non weight-bearing.  All range of motions relating to the left elbow should be recorded.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


